Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
the memory controller including: 
data storage to store a subset of the sequence of data elements, the sequence of data elements corresponding to locations based on address information; at least one control register; and an output to supply the subset of the sequence of data elements stored in the data storage to the processing unit in response to an instruction supplied to the memory controller by the processing unit; wherein the memory controller is configured to: detect whether a fault occurs for each of the sequence of data elements; and for a first data element of the sequence of data elements for which the fault occurs: indicate the fault; and signal the fault to the processing unit, wherein signaling of the fault to the processing unit is deferred until the first data element is to be used as an operand.
The written description does not describe a “memory controller” including these limitations.  The written description instead recites “a central processing unit core” that includes a “streaming engine” which includes these limitations—see para. [0057], [00128]-[00129], [00229]-[00233], and [00242].
In para. [0091], the written description recites a “memory controller” and clearly distinguishes the “memory controller” from the “central processing unit core”.  Figure 41 and para. [00244]-[00245] and [00249] further makes the distinction that “CPU core” 110 and “streaming engine” 125 are separate from the “program memory controller” (PMC) 4110, “data memory controller” (DMC) 4120, and the “unified memory controller” (UMC) 4140.  There is no written description anywhere of a “memory controller” including the claimed limitations and performing the claimed functions.     
Claims 2-14 are rejected for being dependent on claim 1 and do not cure the deficiencies of claim 1.



a first memory controller configured to fetch a first sequence of data elements corresponding to a first data stream, the first memory controller including: 
first data storage to store a subset of the first sequence of data elements, the first sequence of data elements corresponding to locations based on first address information; a first holding register to supply the subset of the first sequence of data elements stored in the first data storage to the processing unit in response to a first read instruction supplied to the first memory controller by the processing unit; a fault address register; and a fault source register; wherein the first memory controller is configured to: detect whether a first fault occurs for each of the first sequence of data elements; and upon detecting the first fault with respect to a first data element of the first sequence of data elements: indicate the fault; and signal the fault to the processing unit, wherein signaling of the fault to the processing unit is deferred until the first data element is to be used as an operand.  
The written description does not describe a “memory controller” including these limitations.  The written description instead recites “a central processing unit core” that includes a “streaming engine” which includes these limitations—see para. [0057], [00128]-[00129], [00229]-[00233], and [00242].
In para. [0091], the written description recites a “memory controller” and clearly distinguishes the “memory controller” from the “central processing unit core”.  Figure 41 and para. [00244]-[00245] and [00249] further makes the distinction that “CPU core” 110 and “streaming engine” 125 are separate from the “program memory controller” (PMC) 4110, “data memory controller” (DMC) 4120, and the “unified memory controller” 
Claims 16-20 are rejected for being dependent on claim 15 and do not cure the deficiencies of claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Webb, Jr. et al., US 4,985,825.
Referring to claim 1:
In col. 7, lines 62-66, Webb, Jr. et al. disclose a processor including: a processing unit (execution unit (E-unit)) and a memory controller (memory access unit (M-unit)).
In col. 7, lines 66-67 continued in col. 8, lines 1-5, Webb, Jr. et al. disclose a memory controller configured to fetch a sequence of data elements corresponding to a data stream.
In col. 8, lines 6-13, Webb, Jr. et al. disclose the memory controller including: data storage (main cache) to store a subset of the sequence of data elements, the sequence of data elements corresponding to locations based on address information and an output to supply the subset of the sequence of data elements stored in the data 
In col. 13, lines 5-8, Webb, Jr. et al. disclose at least one control register (virtual address and code identifying a particular type of access violation is stored).
In col. 12, lines 19-30, col. 13, lines 5-8, and col. 20, lines 12-19, Webb, Jr. et al. disclose wherein the memory controller is configured to: detect whether a fault occurs for each of the sequence of data elements; and for a first data element of the sequence of data elements for which the fault occurs: indicate the fault; and signal the fault to the processing unit.  And in col. 12, lines 19-30 and 49-55, Webb, Jr. et al. disclose wherein signaling of the fault to the processing unit is deferred until the first data element is to be used as an operand (faults are acted on at a later stage).
Referring to claim 2, in col. 12, lines 25-29 and col. 20, lines 15-19, Webb, Jr. et al. disclose wherein: the first data element of the sequence of data elements for which the fault occurs is indicated with a flag.  
Referring to claim 3, in col. 5, lines 29-39, Webb, Jr. et al. disclose in response to the fault, the memory controller is configured to disable further requests to fetch the sequence of data elements corresponding to the data stream (the port is prevented from accepting further references).  
Referring to claim 4, in col. 13, lines 5-8, Webb, Jr. et al. disclose wherein: the at least one control register includes a fault address register having a first field, and wherein the first field is configured to store a virtual address of the first data element.  
Referring to claim 6, in col. 13, lines 5-8 and in col. 21, lines 7-9, Webb, Jr. et al. disclose wherein: the at least one control register additionally includes a fault source 
Referring to claim 7, in col. 20, Table A, Webb, Jr. et al. disclose wherein the error code includes memory management unit error (invalid translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113